 


114 HR 5440 IH: To amend the Internal Revenue Code of 1986 to allow certain regulated companies to elect out of the public utility property energy investment tax credit limitation in the case of solar energy property.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5440 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow certain regulated companies to elect out of the public utility property energy investment tax credit limitation in the case of solar energy property. 
 
 
1.Election out of public utility property limitation with respect to solar energy property 
(a)In generalSection 50(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following: At the election of a taxpayer with respect to public utility property, paragraph (2) shall not apply to energy property (as defined in section 48(a)(3)) which uses solar energy and is placed in service by the taxpayer after December 31, 2015. Such election shall be made on a property-by-property basis on a timely filed return for the taxable year in which such property is placed in service, and once made, may be revoked only with the consent of the Secretary. No such election may be made by the taxpayer if such election is required by a State or political subdivision thereof, by any agency or instrumentality of the United States, or by a public service or public utility commission or other similar body of any State or political subdivision thereof.. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2015.  
 
